SOMMERVILLE, J.
This suit involves the same questions which were disposed of in the case numbered 21607, Dr. Eddie H. Blackwood v. National Life Insurance Co. of America, 80 South. 604,1 this day decided. The two cases were tried together and submitted on the same evidence and arguments.
*411This suit is on a policy of accident insurance taken out by plaintiff December 21, 1912, after the first accident mentioned in the former suit, and before the second accident referred to therein happened. The first accident was not reported by plaintiff to defendant, although he was questioned as to the former condition of his health.
Eor the reasons assigned in suit numbered 21607 on the docket of this court, this day decided, the judgment appealed from is affirmed, at the cost of appellant.
O’NIELL, J., dissents, being of the opinion that plaintiff should recover on his principal demand.
LECHE, J., takes no part, not haying heard the argument.

 Ante, p. 401.